Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites “relevant keywords,” in a manner lacking clear antecedent and considered indefinite. Claim 12 recites “the one or more optical elements,” in a manner lacking clear antecedent and considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-10, 12, 13 rejected under 35 U.S.C. 102a1 as being anticipated by Dowling: 20020038187 hereinafter Dow.
Regarding claim 1 
Dow teaches:
 An apparatus for generating audio and/or performance synchronized optical output (Dow: Abstract, ¶ 3, 17, etc.: system for executing alighting program in  synchrony with an audio input), the apparatus comprising: 
an input channel to receive an input signal from an audio source (Dow: ¶ 106-118; Fig 8: mapper 2015 receives audio signal input from an external 2003 or internal 2005 audio source); and 
a controller (Dow: ¶ 106-118; Fig 8: e.g. mapper 2015) configured to: 
receive the input signal from the input channel (Dow: ¶ 106-118, 126, 131, 132; Fig 8: input audio signal decoded and provided to mapper); 
analyze the input signal to determine one or more characteristics of the input signal (Dow: ¶ 116-118, 126: mapper determines input audio parameters, characteristics, etc. by analysis of the input audio signal and varies lighting, lighting effects, etc. based thereon); 
associate the determined one or more characteristics of the input signal to one or more parameters of an optical output from an optical source and/ or lighting control data (Dow: ¶ 106-118, 126-132; Fig 8: mapping table operable to associate characteristics of the audio signal with lighting control data and or operation of a lighting network comprising a plurality of lighting units); 
modulate the one or more parameters of the optical output and / or lighting control data in accordance with the one or more characteristics of the input signal (Dow: ¶ 29, 106-118, 126-132; Fig 8: input audio mapped to lights, lighting effects, etc. to vary, ,modify, control, etc. the lights, lighting effect, etc. parameters such that the control data sent to the lighting network can vary the lights, lighting effect, etc. outputs over time with respect to the parameters of the audio); and 
communicate or transmit the resulting lighting control data to external connected devices (Dow: ¶ 29, 106-118, 126-132; Fig 8: control data comprising control parameters for a lights, lighting effects, etc. sent to a lighting network).

Regarding claim 2 
Dow teaches:
An apparatus according to claim 1, wherein the audio source is a musical instrument (Dow: ¶ 45, 105; external audio signal inputs include MIDI, microphone, musical instrument, etc.).

Regarding claim 3 
Dow teaches:
An apparatus according to claim 2, wherein the one or more characteristics of the input signal comprises one or more of: magnitude, phase, frequency, average intensity, a channel of the input signal, a playing speed of associated musical instrument, and a tempo of associated musical instrument (Dow: ¶ 3, 44, 106, etc. parameters of external audio signal such as volume, pitch, frequency, tempo, intensity, etc. mapped to parameters for control of lights, lighting effects, etc.).

Regarding claim 4
Dow teaches:
An apparatus according to claim 1, wherein the optical source comprises one or more of: light emitting diodes, LASERs, light guides, and optical fibers (Dow: ¶ 121: light types include LED, laser, etc.).

Regarding claim 5 
Dow teaches:
An apparatus according to claim 1, wherein the one or more parameters of the optical source comprises at least one of: color, hue, type of lighting pattern, speed of lighting pattern, type of wave generated, position of optical sources fixtures, fixture pan, and fixture tilt (Dow: ¶ 38-44, 55, 75, 88: lights, lighting effects, etc. parameters to which audio parameters may be mapped include color, speed, position, tilt, hue, saturation, intensity, etc.).

Regarding claim 6 
Dow teaches:
An apparatus according to claim 1, further comprising a user interface configured to receive an input form a user to manually associate the one or more characteristics of the audio source to the one or more parameters of the optical source (Dow: ¶ 42, 106-118, 128: system comprises a user interface to receive user triggered manual cues as well as user defined associations of audio parameter to lighting, lighting effect, etc. parameter mappings).

Regarding claim 7 
Dow teaches:
An apparatus according to claim 6, wherein the user interface is further configured to receive one or more of messages and relevant commands from the user (Dow: ¶ 42, 106-118, 128: system comprises a user interface to receive user triggered manual cues as well as user defined associations of audio parameters to lighting, lighting effect, etc. parameter mappings; the communication from a user to a user interface to a mapper is considered to comprise messages, relevant commands, etc.), and wherein the controller is further configured to modulate the one or more parameters of the optical source based on the one or more of messages and relevant keywords received (Dow: ¶ 29, 106-118, 126-132; Fig 8: input audio mapped to lights, lighting effects, etc. to vary the lights, lighting effect, etc. parameters such that the control data sent to the lighting network can vary over time with respect to the parameters of the audio).

Regarding claim 8 
Dow teaches:
An apparatus according to claim 1, further comprising external visual elements, and wherein the controller is further configured to control an operation of the external visual elements based on the changing characteristics of the input signal (Dow: ¶ 29, 106-118, 126-132: system operative for control of lights, lighting effects, lasers, etc. which are considered to comprise external visual elements said control in timewise relationship with characteristics of a musical input such as frequency).

Regarding claim 9
Dow teaches:
An apparatus according to claim 8, wherein the external visual elements comprise at least one of: fog machines, haze machines, lasers, gas cannons, air cannons, moving platforms, moving lights, water sprinklers, aroma diffusers, and display units  (Dow: ¶ 3, 29, 54, 55, 106-118, 126-132: system operative for control of lights, lighting effects, lasers, etc. which are considered to comprise external visual elements wherein the external visual elements further comprise lighting units capable of motion, lasers, displays, fog machines, wind machines, watering devices, etc.).

Regarding claim 10 
Dow teaches:
An apparatus according to claim 1, wherein the controller is further configured to randomly generate and modulate the one or more parameters of the optical sources (Dow: ¶ 43, 52, 53, 59: system includes parameters for random generation of lighting effects, etc. such as randomly modulating a color change).

Regarding claim 12
Dow teaches:
A system generating audio synchronized optical output, the system comprising: 
an audio source (Dow: ¶ 106-118; Fig 8: such as an external 2003 or internal 2005 audio source); 
one or more optical sources (Dow: ¶ 29, 34, 106-118; Fig 8: system operative to connect to and control plurality of lighting units, a lighting network, etc.); 
an apparatus communicatively coupled to the audio source and the one or more optical elements (Dow: ¶ 106-118; Fig 8: e.g. a computing device 2009 comprising mapper 2015), the apparatus comprising: 
an input channel to receive an input signal from audio source (Dow: ¶ 106-118; Fig 8: mapper 2015 receives audio signal input from an external 2003 or internal 2005 audio source);  and a controller configured to: 
receive the input signal from the input channel (Dow: ¶ 106-118, 126, 131, 132; Fig 8: input audio signal decoded and provided to mapper);  
analyze the input signal to determine one or more characteristics of the input signal (Dow: ¶ 116-118, 126: mapper determines input audio parameters, characteristics, etc. by analysis of the input audio signal and varies lighting, lighting effects, etc. based thereon);  associate the determined one or more characteristics of the input signal to one or more parameters of an optical output from the one or more optical sources data (Dow: ¶ 106-118, 126-132; Fig 8: mapping table operable to associate characteristics of the audio signal with lighting control data); 
modulate the one or more parameters of the optical output in accordance with the one or more characteristics of the input signal (Dow: ¶ 29, 106-118, 126-132; Fig 8: input audio mapped to lights, lighting effects, etc. to vary the lights, lighting effect, etc. parameters such that the control data sent to the lighting network can vary over time with respect to the parameters of the audio); 
generate lighting control data along with the optical output (Dow: ¶ 29, 106-118, 126-132; Fig 8: control data comprising control parameters for a lights, lighting effects, etc. sent to a lighting network which generates particular lighting, lighting effects, etc. with respect thereto); and communicate lighting control data to external connected visual effects and lighting devices (Dow: ¶ 29, 106-118, 126-132; Fig 8: control data comprising control parameters for a lights, lighting effects, etc. sent to a lighting network).

Regarding claim 13 
Dow teaches:
A system of musical instruments, stage implements, sensors, visual effects devices or other devices according to claim 8 which are controlled in real-time by a user's actions, musical performance or other inputs (Dow: ¶ 3, 42, 46, 54, 106-118, 128-132: system comprises a user interface to receive user triggered manual cues for control of  lighting, lighting effect, etc. such that user actions are met with a precisely timed response; or lighting parameters operatively synchronized with particular motions of a device, an input audio signal or other external inputs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Dowling: 20020038187 hereinafter Dow and further in view of Recchia: 20210151016 hereinafter Rec.

Regarding claim 11 
Dow teaches:
A musical instrument for generating synchronized optical output (Dow: ¶ 45, 105; Fig 8, 10: such as a musical instrument attached as an external audio signal 2003), comprising
an apparatus (Dow: Abstract); the apparatus comprising: 
an input channel to receive an input signal from an audio source (Dow: ¶ 106-118; Fig 8: mapper 2015 receives audio signal input from an external 2003 or internal 2005 audio source); and
a controller (Dow: ¶ 106-118; Fig 8: e.g. mapper 2015) configured to: 
receive the input signal from the input channel (Dow: ¶ 106-118, 126, 131, 132; Fig 8: input audio signal decoded and provided to mapper);  
analyze the input signal to determine one or more characteristics of the input signal (Dow: ¶ 116-118, 126: mapper determines input audio parameters, characteristics, etc. by analysis of the input audio signal and varies lighting, lighting effects, etc. based thereon); 
associate the determined one or more characteristics of the input signal to one or more parameters of an optical output from an optical source (Dow: ¶ 106-118, 126-132; Fig 8: mapping table operable to associate characteristics of the audio signal with lighting control data and or operation of a lighting network comprising a plurality of lighting units);
modulate the one or more parameters of the optical output in accordance with the one or more characteristics of the input signal (Dow: ¶ 29, 106-118, 126-132; Fig 8: input audio mapped to lights, lighting effects, etc. to vary, ,modify, control, etc. the lights, lighting effect, etc. parameters such that the control data sent to the lighting network can vary the lights, lighting effect, etc. outputs over time with respect to the parameters of the audio); 
generate lighting control data based on the input signal (Dow: ¶ 29, 106-118, 126-132; Fig 8: mapper outputs lighting control data); and 
communicate the resulting lighting control data to external connected lighting devices and visual effects devices  (Dow: ¶ 29, 106-118, 126-132; Fig 8: control data comprising control parameters for a lights, lighting effects, etc. sent to a lighting network).
Dow does not explicitly teach the musical instrument comprising an optical element integrated in a housing of the musical instrument and the lighting control apparatus provided with the housing of the musical instrument.

In a related field of endeavor Rec teaches an electronic musical instrument with lights as well as a lighting control system integrated within the housing (Rec: ¶ Abstract; ¶ 1, 31-33, 54, 55; Fig 1, 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the Dow taught lighting control system with the Rec taught musical instrument by integrating aspect of both within a musical instrument such as that disclosed by Rec. The average skilled practitioner would have been motivated to do so for the purpose of providing visual cues to a musician operating a musical instrument such as upon the surface of percussion pads, piano keys, instrument fretboards, etc. and would have expected only predictable results therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654